PER CURIAM.
The addendum to the final judgment of dissolution of marriage awarding attorney’s fees is reversed and the cause remanded for entry of an order containing specific findings of fact relating to the fee determination. See Yearty v. Tubbs, 652 So.2d 1292 (Fla. 1st DCA 1995), Carlson v. Carlson, 639 So.2d 1094 (Fla. 4th DCA 1994), Sunday v. Sunday, 610 So.2d 62 (Fla. 3d DCA 1992). See generally, Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985); Hutchins v. Hutchins, 595 So.2d 269 (Fla. 5th DCA 1992).
REVERSED AND REMANDED.
HARRIS, C.J., and COBB and GRIFFIN, JJ., concur.